Title: James Madison to Samuel P. Walker, Jr., 14 January 1830
From: Madison, James
To: Walker, Samuel P. Jr.


                        
                            
                                Dr. Sir
                            
                            
                                
                                    Richmond
                                
                                Jany 14. 1830
                            
                        
                        
                        A rule which I have found it expedient to impose on myself not permitting me to comply with the request in
                            your letter of the 10th. inst; I can only express the pleasure with which I observe the high testimony borne to your
                            promising talents and worth; a pleasure which is enhanced by your relation to an illustrious patriot, in the public
                            veneration for whose memory, my personal share is so truly sincere. With my respects & best wishes 
                        
                        
                            
                                J. M.
                            
                        
                    